United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Southeastern, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0490
Issued: September 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2015 appellant, through counsel, filed a timely appeal from an August 5,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
1

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective December 19, 2013.
On appeal counsel argues that the report of the impartial medical examiner (IME) was not
sufficient to meet OWCP’s burden of proof as it was based on a deficient statement of accepted
1

Contrary to counsel’s arguments on appeal, there is no OWCP decision in the record after August 5, 2014
reviewing additional medical evidence.
2

5 U.S.C. § 8101 et seq.

facts. He alleges that the statement of accepted facts did not include all the electrodiagnostic
testing. Counsel also argues that the IME treated appellant’s claim as a traumatic injury rather
than an occupational disease. Finally he contends that the IME’s report was inconsistent and
speculative.
FACTUAL HISTORY
On December 11, 1996 appellant, then a 38-year-old mail processor, filed a claim
alleging that on August 5, 1994 she developed injuries to her wrists due to her federal
employment. OWCP accepted this claim for right hand strain, right carpal tunnel syndrome and
right carpal tunnel release. A nerve conduction velocity (NCV) test dated August 16, 1994
demonstrated moderate carpal tunnel syndrome on the left. OWCP consequently expanded the
acceptance of appellant’s claim to include left carpal tunnel syndrome as an employment-related
condition.
On September 13, 2001 appellant received a schedule award for 33 percent permanent
impairment of each upper extremity.
On January 31, 2007 appellant filed a claim alleging that on December 20, 2005 she
sustained a recurrence of disability due to her August 5, 2004 employment injury. She noted that
she returned to work in a light-duty position making labels and performing nixie work.
Appellant stated that she experienced tingling and numbness in her right elbow performing her
light-duty work.
By decision dated March 21, 2007, OWCP accepted that appellant sustained a recurrence
of disability on December 30, 2006.
In a report dated March 8, 2007, appellant’s attending physician, Dr. Scott Fried, an
osteopath, diagnosed cumulative trauma disorder bilaterally secondary to work activities, median
neuropathy at the wrists and forearms, bilaterally, or carpal tunnel syndrome, radial tunnel
syndrome on the left and radiculopathy on the basis of plexopathy. He listed appellant’s lightduty as entailing pitching mail with the same motion as throwing a Frisbee, reaching, sorting
labels into boxes and labeling with a computer. Dr. Fried recommended further modifications of
her duties. He stated that appellant had substantial multilevel nerve involvement consistent with
repetitive strains at more than one level in her arms. Dr. Fried agreed with the diagnosis of
bilateral carpal tunnel syndrome and also diagnosed additional levels of nerve involvement at the
brachial plexus and elbows.
By decision dated April 25, 2007, OWCP denied appellant’s claim for compensation for
the period January 6 to 19, 2007 and February 17 to March 2, 2007.
In a report dated February 16, 2009, Dr. Fried noted appellant’s symptoms of left arm
pain. He diagnosed left radial neuropathy.
OWCP proposed to terminate appellant’s medical benefits for physical therapy and
chiropractic treatment on March 31, 2009. By decision dated May 29, 2009, it terminated
appellant’s medical benefits for physical therapy and chiropractic care effective June 1, 2009.

2

Counsel requested an oral hearing before OWCP’s Branch of Hearings and Review on
June 2, 2009.
In a note dated July 22, 2009, Dr. Fried stated that appellant had increased right arm
symptoms with severe pain down through the right radial forearm and increased numbness and
tingling in the right hand. Appellant underwent an electromyography (EMG) evaluation on
August 7, 2009 which demonstrated nerve compromises at the right brachial plexus, left upper
and lower brachial plexus, left ulnar nerve at the elbow, right radial nerve at the radial tunnel,
and bilateral median nerve compromises at the wrists worse on the right. On September 10,
2009 appellant reported right radial forearm pain with numbness and tingling in her right fingers.
Dr. Fried stated that all nerves were connected and her injuries were progressively worsening.
He concluded, “This is directly related to her work and we want to be able to treat all of the areas
of work injuries including her brachial plexus which remains significantly symptomatic.”
Dr. Fried examined appellant on October 26, 2009 and found pain at the right volar wrist
spreading up through the radial forearm. Her symptoms had improved on January 4, 2009.
By decision dated November 17, 2009, an OWCP hearing representative affirmed the
May 29, 2009 decision terminating physical therapy and chiropractic care for appellant’s
accepted bilateral carpal tunnel syndrome.
Dr. Fried examined appellant on March 23, 2010 and found a mass in her right forearm
over the radial tunnel which he believed was getting larger. Dr. Fried stated that appellant’s
radial sensory nerve symptoms were worsening and opined that surgery might be warranted. He
requested a magnetic resonance imaging (MRI) scan on March 23, 2010 due to a soft tissue mass
at the radial tunnel in the right elbow and forearm. The MRI scan on May 13, 2010 found no
mass, but mild tendinosis of the common extensor origin. In a report dated May 11, 2010,
Dr. Fried included appellant’s description of right radial forearm pain as well as an enlarging
mass there. He diagnosed neuropathy including radial neuropathy on the right and ulnar
neuropathy on the left as well as appellant’s accepted carpal tunnel syndrome. Dr. Fried
recommended decompression surgery of the radial nerve on July 29, 2010.
OWCP denied this request on August 13, 2010.
Appellant requested a review of the written record from OWCP’s Branch of Hearings and
Review on September 7, 2010. She argued that she developed severe radial tunnel symptoms in
her right forearm due to her employment duties as a nixie clerk. Appellant stated that she
worked with a chair that was too low for the high desktop surface. She attributed the mass in her
forearm to this work activity.
Dr. Fried examined appellant on September 2, 2010 and argued that appellant’s work
activities had worsened with ongoing work activities. He again requested right radial nerve
surgery. Throughout September, October, November, and December 2010, and April 9, 2011
appellant was sent home from her modified duty under the National Reassessment Process.
In a decision dated February 1, 2011, a second OWCP hearing representative vacated
OWCP’s August 13, 2010 decision denying authorization for surgery, finding that Dr. Fried had
established uncontroverted evidence that appellant’s radial nerve condition was employment

3

related. She remanded the case for a second opinion evaluation on the issue of whether
appellant’s diagnosed radial nerve condition was causally related to her employment duties.
OWCP referred appellant to Dr. Noubar A. Didizian, a Board-certified orthopedic
surgeon, for a second opinion evaluation on February 23, 2011. Dr. Didizian reported on
March 8, 2011 that appellant had signs of bilateral carpal tunnel syndrome, that she could
continue to perform modified duty, that she had no evidence of employment-related median or
radial nerve condition, that she had reached maximum medical improvement and required no
further medical treatment, and that surgery was not indicated.
OWCP denied appellant’s request for surgery by decision dated April 21, 2011.
Counsel requested an oral hearing from OWCP’s Branch of Hearings and Review in a
letter dated May 6, 2011.
By decision dated September 30, 2011, OWCP hearing representative vacated the
April 21, 2011 OWCP decision denying appellant’s request for surgery and remanded for referral
to an impartial medical examiner to resolve the conflict of medical opinion evidence between the
second opinion physician, Dr. Didizian, and Dr. Fried on the issues of whether appellant
demonstrated right radial neuropathy due to her employment and whether she required surgical
treatment for this condition.
On February 7, 2012 OWCP referred appellant for an impartial medical examination with
Dr. Jack Abboudi, a Board-certified orthopedic surgeon, to resolve the conflict of medical
opinion evidence. In a report dated March 9, 2012, Dr. Abboudi described appellant’s
employment and medical history. He examined appellant and found that any type of provocative
maneuver in the wrist and distal forearm was positive for discomfort for appellant with no
specific localization of discomfort even to a specific quadrant of the wrist. Dr. Abboudi found
that Tinel’s sign at almost any location produce a described sense of tingling in the distal
extremity including locations that had no anatomic basis for that type of finding. He diagnosed
bilateral carpal tunnel syndrome, but noted no wasting atrophy of the muscle innervated by the
median nerve through the carpal tunnel and no significant loss of sensory function. Dr. Abboudi
opined that this condition had resolved based on EMG findings and nerve conduction studies.
He stated that multiple diagnostic tests demonstrated mild borderline and virtually normal
findings with no concerning compression of the nerve in the carpal tunnel. Dr. Abboudi noted
that appellant described tingling in her fingertips with almost any maneuver and point of
examination such that it was difficult to validate her input and subjective descriptions. He
further stated that on examination she had no motor or sensory loss to support a continuing
diagnosis of carpal tunnel syndrome.
Dr. Abboudi found that appellant had no radial nerve condition in either extremity based
on electrodiagnostic testing related to her accepted employment duties. He further found that
appellant’s light-duty positions since 2004 were not the direct cause, aggravation, precipitation
or acceleration of any radial condition, neuropathy, or radial tunnel condition. Dr. Abboudi
opined that appellant could return to her date-of-injury position with no restrictions. He stated
that appellant’s complaints were subjective and that her subjective responses were difficult to
validate. Dr. Abboudi stated, “The global nature of her complaints, as has been described with

4

her multiple points of tenderness and subjective complaints during her history and physical
examination, defy any type of localization to any particular anatomic landmarks or structures. In
addition, her complaints of tingling in the extremity are such that even nonanatomic testing for
tingling in the extremity also produced those symptoms, again invalidating her subjective input.”
He also noted that appellant’s grip strength improved by one third when she was distracted
which raised a great concern regarding her true cooperative effort with the examination.
By decision dated April 4, 2012, OWCP denied appellant’s request for radial tunnel
surgery based on Dr. Abboudi’s report.
Appellant requested an oral hearing and by decision dated June 13, 2012, a third OWCP
hearing representative vacated the April 4, 2012 decision, finding that it was not clear from the
record that Dr. Abboudi was properly selected as the IME.
OWCP, by letter dated June 5, 2012, proposed to terminate appellant’s wage-loss
compensation and medical benefits. It stated that Dr. Abboudi was a second opinion physician
on the issue of whether appellant’s accepted employment-related residuals and disability had
resolved and that his report was sufficient to establish that she had no medical residuals or
disability related to her accepted conditions of bilateral carpal tunnel syndrome and right arm
strain.
Counsel disagreed with the proposed termination by letter dated June 14, 2012.
On June 18, 2012 OWCP opined that Dr. Abboudi was properly selected as the IME
through the Physician Directory System (PDS) and reissued the denial of surgery effective that
date.
Counsel requested an oral hearing of the June 18, 2012 decision from OWCP’s Branch of
Hearings and Review on June 19, 2012. He submitted a June 14, 2012 report by Dr. Fried who
continued to diagnose carpal tunnel syndrome and radial neuropathy on the right due to
appellant’s employment duties. Dr. Fried opined that she could perform modified duties.
By decision dated July 13, 2012, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective July 29, 2012 based on Dr. Abboudi’s report.
Counsel requested an oral hearing of the July 13, 2012 termination decision from
OWCP’s Branch of Hearings and Review on July 19, 2012. In support, Dr. Fried reported on
August 30, 2012 that appellant returned to regular duty on July 27, 2012 and was experiencing
increased pain in both arms. He reported findings of positive Tinel’s sign in both wrists, at the
ulnar nerve at the bilateral cubital tunnels, and at the radial nerve in the right elbow. Dr. Fried
found indications of inflammation and scarring about the nerves of the brachial plexus at the
thoracic outlet level. He diagnosed carpal tunnel medial neuropathy, bilaterally, and radial
neuropathy on the right. Dr. Fried opined that appellant’s conditions were secondary to work
activities.
On August 1, 2012 appellant underwent an EMG study which demonstrated right
brachial plexus level nerve compromise, left brachial plexus postganglionic sensory components
which had improved, borderline right median nerve compromise at the wrist, borderline left
5

median nerve sensory abnormality, moderate left ulnar nerve compromise, and moderate right
posterior interosseous nerve compromise at the elbow.
On November 9, 2012 Dr. Fried described appellant’s current employment duties and
reviewed her medical history. He diagnosed right radial neuropathy, left ulnar neuropathy,
bilateral carpal tunnel syndrome, and brachial plexus involvement. Dr. Fried stated that
appellant’s EMG supported her diagnosed carpal tunnel syndrome. He opined that appellant
could perform light-duty work. Dr. Fried reviewed Dr. Abboudi’s report and opined that as
appellant returned to repetitive activities she had increased symptoms. He stated that he would
not expect atrophy, but that there was ongoing nerve dysfunction as evidenced by ongoing
numbness, tingling and discomfort when attempting work activities.
By decision dated January 11, 2013, a fourth OWCP hearing representative vacated the
June 18 and July 13, 2012 decisions of OWCP. He found that Dr. Abboudi was not established
as appropriately selected to serve as the IME and that OWCP should select a new physician to
serve in this capacity to determine if appellant required radial nerve surgery. The hearing
representative also found that benefits must be reinstated effective July 13, 2012. Accordingly,
OWCP entered appellant on the periodic rolls effective January 18, 2013.
OWCP referred appellant for an impartial medical examination with Dr. John Donahue, a
Board-certified orthopedic surgeon, on February 26, 2013. It provided him with the case record,
a statement of accepted facts which described appellant’s date-of-injury position, her accepted
conditions, and her medical treatment through 2009. The statement of accepted facts provided
the dates of appellant’s varying employment duties from 2011. OWCP also provided
Dr. Donahue with a list of specific questions.
In a report dated March 11, 2013, Dr. Donahue noted appellant’s history of injury and
history of medical treatment include EMG study reports dated July 7, 2011 and August 1, 2012.
He reported appellant’s mass below the elbow and stated that this was the region in which she
had discomfort. Dr. Donahue found normal strength in the wrist extensors and flexors as well as
in appellant’s fingers. He found negative Tinel’s sign in the cubital tunnels, but variable Tinel’s
sign and Phalen’s test on examination. Dr. Donahue noted that these results were totally
inconsistent. He found no evidence of weakness. Dr. Donahue noted tenderness over the lateral
epicondylar area. He reported no clear evidence of radial carpal tunnel syndrome, but stated that
the large space-occupying lesion of the proximal extensor compartment of the forearm which
could contribute to her symptoms, but was not employment related. Dr. Donahue reviewed
appellant’s electrodiagnostic testing and found no employment-related right radial nerve
condition. He stated that appellant’s subjective complaints were variable, inconsistent, and not
reproducible. Dr. Donahue concluded, “If there are any subjective complaints consistent with
radial or carpal tunnel syndrome, it could be due to the previously described large space
occupying mass of the right forearm which is not causally related to the workers’ comp[ensation]
injury of August 4, 1994.” Dr. Donahue opined that appellant’s accepted condition of bilateral
carpal tunnel syndrome and right arm strain did not require further work restrictions or treatment.
By decision dated April 1, 2013, OWCP denied appellant’s request for surgery.

6

Counsel requested a review of the written record from OWCP’s Branch of Hearings and
Review on April 4, 2013. A fifth OWCP hearing representative issued a decision on October 28,
2013 and found the record did not establish the need for right radial nerve surgery as a result of
her accepted employment activities.
Dr. Fried examined appellant on July 22, 2013 and diagnosed bilateral carpal tunnel
syndrome, right radial neuropathy, and left ulnar neuropathy. On July 22, 2013 appellant
underwent neuromusculoskeletal ultrasounds which demonstrated nerve compression consistent
with carpal tunnel median nerve compression, perineural scarring about the median nerve
bilaterally. Appellant also demonstrated right radial nerve compression.
Dr. Fried completed a report dated November 11, 2013 which found that Phalen’s test
was positive bilaterally for dysesthesias in the median nerve distribution as well as positive
Tinel’s sign at the median nerve of both wrists. He also found positive Roos and Hunter tests
demonstrating inflammation and scarring about the nerves of the brachial plexus at the thoracic
outlet level. Dr. Fried diagnosed carpal tunnel median neuropathy or repetitive strain injury in
the upper extremities, bilaterally. He stated this condition was secondary to work activities.
Dr. Fried attributed appellant’s thoracic outlet and brachial plexus involvement, her right
thoracic neuritis, right trigger finger and cervical strain and sprain to her March 8, 2009 motor
vehicle accident.
On November 15, 2013 OWCP issued a Notice of Proposed Termination of both
appellant’s medical benefits and compensation for wage loss. It based its determination on
Dr. Donahue’s March 11, 2013 report.
In a decision dated December 19, 2013, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective December 19, 2013.
Counsel requested an oral hearing on December 23, 2013 and submitted additional
medical evidence from Dr. Fried.
Dr. Fried completed a report on January 30, 2014 and reviewed appellant’s history of
injury. He reported appellant’s symptoms of neck pain, brachial plexus discomfort and with
radiation to the shoulder and down to the arms. Dr. Fried stated that appellant’s symptoms were
worse on the right than the left. He found Tinel’s signs at the neck, elbows, and forearms.
Dr. Fried reported positive compression tests in the anterior forearm and positive Phalen’s test.
He found moderate trapezial spasm. Dr. Fried diagnosed cumulative trauma disorder secondary
to work activities, carpal tunnel syndrome, right radial tunnel syndrome and moderate cubital
tunnel syndrome bilaterally as well as radiculopathy. He opined that appellant developed
substantial multilevel nerve involvement consistent with repetitive strains as more than one level
in her arms. Appellant underwent orthopedic neuromusculoskeletal ultrasound on July 22, 2013
which demonstrated carpal tunnel median nerve compression, perineural scaring of the median
nerve, and flexor tenosynovitis bilaterally. Her ultrasound also demonstrated radial tunnel nerve
compression on the right. Dr. Fried disagreed with Dr. Donahue’s findings regarding appellant’s
carpal tunnel syndrome noting that he did not specify where he found appellant’s variable Tinel’s
signs and Phalen’s test.

7

In the August 5, 2014 decision, an OWCP hearing representative found that OWCP met
its burden of proof to terminate wage-loss compensation and medical benefits effective
December 19, 2013 based on Dr. Donahue’s reports and affirmed OWCP’s December 19, 2013
decision. She further found that the case was not in posture for a decision and remanded the
claim for additional development of the medical evidence in regard to appellant’s claim for
continuing benefits after December 19, 2013. OWCP hearing representative stated that OWCP
should arrange for the impartial medical examiner to review the neuromusculoskeletal ultrasound
procedure performed on July 22, 2013.3
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.4 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.5 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.6 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.7
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.8 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.9
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving

3

As OWCP hearing representative did not issue a final decision on appellant’s entitlement to continuing benefits
after December 19, 2013, instead remanding the case for further development of the medical evidence by OWCP,
the issue of whether appellant has established continuing employment-related residuals or disability causally related
to her employment injuries is in an interlocutory posture. As such, the Board will not address this issue on appeal.
See 20 C.F.R. § 501.2(c)(2).
4

Mohamed Yunis, 42 ECAB 325, 334 (1991).

5

Id.

6

Furman G. Peake, 41 ECAB 361, 364 (1990).

7

Id.

8

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

9

R.C., 58 ECAB 238 (2006).

8

the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.10
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective December 19, 2013.
Appellant’s attending physician, Dr. Fried, supported that appellant had continuing
partial disability and medical residuals due to her accepted conditions of bilateral carpal tunnel
syndrome. Dr. Abboudi, acting as a second opinion physician on behalf of OWCP, examined
appellant on March 9, 2012, describing appellant’s employment and medical history. He found
that Tinel’s sign at almost any location produce a described sense of tingling in the distal
extremity including locations that had no anatomic basis for that type of finding. Dr. Abboudi
diagnosed bilateral carpal tunnel syndrome by history, but noted no wasting atrophy of the
muscle innervated by the median nerve through the carpal tunnel and no significant loss of
sensory function. He opined that the accepted condition had resolved based on EMG findings
and nerve conduction studies. Dr. Abboudi opined that appellant could return to her date-ofinjury position with no restrictions. The Board finds that OWCP properly identified a conflict of
medical opinion evidence between appellant’s attending physician, Dr. Fried, and the second
opinion physician, Dr. Abboudi, on the issues of appellant’s continuing disability and need for
medical treatment due to her accepted condition of carpal tunnel syndrome. This conflict
required referral to an impartial medical examiner pursuant to 5 U.S.C. § 8123(a).
OWCP referred appellant, a statement of accepted facts and list of questions and the
medical record to Dr. Donahue to resolve this conflict of medical opinion evidence. In a report
dated March 11, 2013, Dr. Donahue reviewed appellant’s history of injury and history of medical
treatment including EMG reports dated July 7, 2011 and August 1, 2012. He reported his
findings on physical examination including normal strength, negative Tinel’s sign in the cubital
tunnels, and otherwise variable Tinel’s signs and Phalen’s tests on examination. Dr. Donahue
noted that these results were totally inconsistent. He found no evidence of thenar eminence
weakness. Dr. Donahue stated that appellant’s subjective complaints were variable, inconsistent,
and not reproducible. He concluded, “If there are any subjective complaints consistent with …
carpal tunnel syndrome, it could be due to the previously described large space occupying mass
of the right forearm which is not causally related to the workers’ comp[ensation] injury of
August 4, 1994.” Dr. Donahue found that appellant could return to full duty with no restrictions
and no need for further medical treatment.
The Board finds that this report is sufficiently detailed and well-reasoned to constitute the
special weight of the medical opinion evidence and meet OWCP’s burden of proof to terminate
appellant’s wage-loss compensation and medical benefits due to her accepted employment injury
of bilateral carpal tunnel syndrome. Dr. Donahue provided a review of the relevant medical
records including diagnostic testing, contrary to counsel’s argument on appeal. He also provided
results of his physical examination and found that appellant’s testing results were inconsistent
10

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

9

and variable. Dr. Donahue provided a clear opinion that appellant had no need for further
medical treatment and had no work restrictions due to her accepted employment injury. The
Board finds that the record does not support counsel’s arguments that Dr. Donahue improperly
evaluated appellant’s claim or that his report was inconsistent and speculative.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective December 19, 2013.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 18, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

